Citation Nr: 0824815	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  06-20 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for residuals of a 
right knee injury.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for residuals of a 
left knee injury.

3.  Entitlement to service connection for residuals of a 
right knee injury.

4.  Entitlement to service connection for residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 3, 1970 to March 27, 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In July 2007, the veteran presented personal testimony during 
a travel board hearing before undersigned Veterans Law Judge.  
A transcript of the hearing is of record.

The veteran applied for service connection for aggravation of 
an injury to both knees in April 1970.  A rating action in 
March 1971 denied the claims for aggravation of an injury to 
both knees.  The veteran did not appeal the decision.  The RO 
adjudicated the veteran's current right and left knee claims 
on a de novo basis, rather than as a petition to reopen the 
claims on the basis of new and material evidence.  
Nonetheless, as discussed below, the Board conducts a new and 
material evidence analysis, as the April 1970 claim and the 
current claims are in fact for the same disorders.  Cf. Boggs 
v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (a claim for one 
diagnosed disease or injury cannot be prejudiced by a prior 
claim for a different diagnosed disease or injury, even if 
the symptomatology of the two are the same).

The issues of service connection for left and right knee 
disabilities are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant, if further action is required.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of issues on appeal was obtained.

2.  In a March 1971 rating decision the RO denied entitlement 
to service connection for aggravation of an injury to both 
knees; that determination has become final.

3.  Evidence received since the March 1971 rating decision is 
neither cumulative nor redundant of the evidence of record 
and relates to an unestablished fact necessary to 
substantiate the claims of service connection for residuals 
of injury to the right and left knees.

4.  The evidence of record demonstrates the veteran's claimed 
right knee disorder is not a result of any established event, 
injury, or disease or was aggravated during active service.

5.  The evidence of record demonstrates the veteran's claimed 
left knee disorder is not a result of any established event, 
injury, or disease or was aggravated during active service.


CONCLUSIONS OF LAW

1.  As new and material evidence has been received, the claim 
for service connection for residuals of a right knee injury 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).

2.  As new and material evidence has been received, the claim 
for service connection for residuals of a left knee injury is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

3.  Residuals of a right knee injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).

4.  Residuals of a left knee injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in September 2004.  That letter notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his claims, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claims, and requested that the veteran send 
in any evidence in his possession that would support his 
claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  See VAOPGCPREC 8-03; 69 Fed. Reg. 25180 
(2004).  Moreover, all pertinent development has been 
undertaken and all available evidence has been obtained in 
this case.  The appellant has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Thus, the content of the notice letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further action is necessary for compliance 
with the VCAA.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") in Kent v. Nicholson, 20 Vet. 
App. 1 (2006), held that in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence-evidence that is 
both new and material.  As the Board finds that new and 
material evidence has been submitted to reopen the claims for 
service connection for residuals of a right and left knee 
injury, further discussion of Kent is unnecessary.

Further attempts to obtain additional evidence would be 
futile.  Although the veteran has not received a VA 
examination in connection with his claim for service 
connection for residuals of a right and left knee injury, the 
Board finds an additional examination is not required.  See 
38 C.F.R. § 3.159(c)(4)(i).  There is no evidence other than 
the veteran's unsupported contentions that he suffered an 
event, injury or disease in service that resulted in 
aggravation of a right or left knee disorder or that he had 
any present disability as a result of any such injury.  The 
Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.


Legal Criteria-New and Material Evidence

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a responsibility to 
consider whether it is proper for a claim to be reopened, 
because reopening is jurisdictional.  Jackson v. Principi, 
265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  

Factual Background and Analysis-New and Material Evidence

In a March 1971 rating decision the RO denied entitlement to 
service connection for service connection for aggravation of 
an injury to both knees.  It was noted, in essence, that the 
veteran failed to furnish requested evidence.  The veteran 
did not appeal the RO's decision and it became final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.104 (2007).

The evidence received since the March 1971 rating decision 
includes additional statements from the veteran, a transcript 
of a personal hearing before the undersigned acting Veterans 
Law Judge, a lay statement, private treatment records, and VA 
medical records.  This evidence is neither cumulative nor 
redundant and raises a reasonable possibility of 
substantiating the claim.  Therefore, the claim must be 
reopened and re-adjudicated on the merits.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for residuals of a 
right knee injury is reopened.

New and material evidence having been submitted, the claim 
for entitlement to service connection for residuals of a left 
knee injury is reopened.
.

REMAND

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including arthritis, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

A veteran is considered to be in sound health when examined, 
accepted, and enrolled for service - except as to defects, 
infirmities, or disorders noted at the time of his entrance 
into service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service, and was not aggravated by such 
service.  See 38 U.S.C.A. §§ 1111, 1132.  

In a precedent opinion, VAOPGCPREC 3-2003 (July 16, 2003), 
VA's General Counsel discussed the requirements for rebutting 
the presumption of sound condition when entering the military 
under 38 U.S.C. § 1111 and 38 C.F.R. § 3.304.  The General 
Counsel held that, to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The veteran claimant is not required 
to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of 
this rebuttal standard attaches.  The provisions of 38 C.F.R. 
§ 3.304(b) are inconsistent with 38 U.S.C. § 1111 insofar as 
section 3.304(b) states that the presumption of sound 
condition may be rebutted solely by clear and unmistakable 
evidence that a disease or injury existed prior to service.  
Section 3.304(b) is therefore invalid and should not be 
followed.  

VA's General Counsel went on to hold that the provisions of 
38 C.F.R. § 3.306(b), providing that aggravation may not be 
conceded unless the preexisting condition increased in 
severity during service, are not inconsistent with 38 U.S.C. 
§ 1111.  Section 3.306(b) properly implements 38 U.S.C. § 
1153, which provides that a preexisting injury or disease 
will be presumed to have been aggravated in service in cases 
where there was an increase in disability during service.  
The requirement of an increase in disability in 38 C.F.R. § 
3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C. § 1153 and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C. § 1111.  38 U.S.C. § 1111 
requires VA to bear the burden of showing the absence of 
aggravation.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

In this case, a private medical record dated October 1966 
states that the veteran sustained trauma to his right tibial 
tuberosity area and experienced tenderness.  Although one X-
ray report revealed no abnormalities in the knees, another 
report showed a probable post Osgood-Schlatter on the right 
with no current evidence of infrapatellar tendon edema.  In 
September 1967, the veteran told a private examiner that 
while playing football he had a slight pain above the patella 
in his right knee.  The examiner observed no swelling or 
tenderness.

The veteran reported intermittent aching pain in his left 
knee in August 1968.  A private examiner noted that the 
veteran had previously been diagnosed with post-Osgood-
Schlatter syndrome.  It was noted that over the past year the 
veteran's right knee pain had cleared but his left knee began 
hurting more frequently.  It was observed that the pain could 
be present through exercise or just by getting up from a 
sitting position.  An X-ray revealed no bony or soft tissue 
abnormalities.  The examiner provided a diagnosis of chronic 
synovitis and referred the veteran to an orthopedic clinic.  
The August 1968 orthopedic report states that the veteran had 
a rough grating sound under his patella bilaterally.  The 
examiner diagnosed chondromalacia.

A private X-ray report from September 1968 states normal 
views of the knees without evidence of osteochondritis 
desiccans, but a doctor's note states that the X-ray showed a 
question of osteochondritis desiccans in the left knee.  He 
noted that no tunnel views were available, and he said that 
the X-rays needed to be re-ordered.  A follow-up note from 
later that September states that the X-rays were negative, 
and there was no osteochondritis desiccans.  The veteran 
continued to report intermittent pain.  A follow-up record 
from December 1968 states that the veteran complained of pain 
above his left knee cap.

Service treatment records show that on the November 1969 pre-
entry physical, normal lower extremities were noted.  On the 
veteran's November 1969 Report of Medical History (RMH), the 
veteran checked the boxes labeled "no" when asked if he had 
ever had swollen or painful joints; arthritis or rheumatism; 
bone, joint, or other deformity; and "trick" or locked 
knee.  On the back of the RMH, the veteran indicated that he 
had been seen at a hospital for his knees within the previous 
five years.

A service treatment note dated February 13, 1970, shows that 
the veteran complained of pain in both of his knees.  It was 
noted that he had a three-and-a-half year history of water on 
his knee.  It was also noted that a year-and-a-half 
previously, he had been told that he might need a cartilage 
operation.  X-rays of both knees were negative for 
chondromalacia.  Two days later, the veteran said that the 
pain below his patellae was worse.  He was referred to 
orthopedics, and he repeated that he had been told that he 
needed a cartilage operation one-and-a-half years previously.  
It was noted that the X-rays were unremarkable.  Physical 
examination revealed a positive McMurray's sign on the medial 
aspect of the knee; otherwise, the knee was stable.  The 
diagnosis given was tear, medial meniscus, right, existed 
prior to service.  A treatment note from February 24, 1970, 
states that the veteran's knees were not bothering him.  On 
March 15, 1970, a service examiner noted a small left 
vacuole, not considered disabling.  The examiner stated that 
there was presently no abnormality of the knees.

A Medical Board Report from March 20, 1970, recounts the 
veteran's service medical history.  The Medical Board opined 
that the veteran did not meet the minimal physical standards 
of enlistment, and his disability was considered not to be 
the proximate result of the performance of active duty.  It 
was noted that the veteran was informed of the findings of 
the board and did not want to make a rebuttal.  The report 
states that the veteran had a tear, medial meniscus, right 
knee, existed prior to service.  It also states that the 
injury was not aggravated by service.  The veteran was 
discharged for erroneous enlistment.

Private treatment records indicate that the veteran was 
involved in motor vehicle accidents in 1991, 1996, 1997, 
2000, and 2003.  A March 1996 private chiropractic note 
indicates that the veteran complained of intermittent left 
knee pain.  On an orthopedic patient history form dated 
April 2003, the veteran checked the "present" box next to 
the statement "Pain in the Lower Leg or Knee."  He left the 
"past" box blank.

J.R.V., a friend of the veteran's mother, stated in 
August 2005 that the veteran's mother never mentioned 
anything to her about the veteran having anything wrong with 
his knees.

During a personal hearing before a decision review officer 
(DRO) at the RO in May 2006, the veteran said that he did not 
remember how he initially injured his knees in 1966.  He said 
it was a year between his last hospital visit and the date he 
entered the military.  He stated that while returning from KP 
on active duty, some recruits verbally harassed him, and he 
ended up slipping and falling down a set of stairs.  He 
remarked that the incident was not reported.  He mentioned 
that while the service examiners said he had a medial 
meniscus tear to his right knee, there was no mention of that 
diagnosis in the prior hospital records.

In his hearing before the undersigned Veterans Law Judge in 
July 2007, the veteran said that none of his medical 
treatment before he entered active duty was for sports 
related injuries.  He said that he was treated for pain and 
did not recall being treated for a serious injury.  He stated 
that while on active duty, he got into an argument with a 
group of people and ended up going down a flight of stairs.  
He said that he started having problems with one of his knees 
and was told that he had a tear in either his right or his 
left knee.  Although he had been involved in a number of 
motor vehicle accidents, he said that he never injured or re-
injured his knees.  He reported chronic knee pain and said 
that a chiropractor had been adjusting some areas in his 
knees.  He also stated that doctors do not always treat 
people correctly and don't always put down in the medical 
report information as clearly as they should.

The initial question is whether the veteran's right and left 
knee injuries were present prior to service.  The record 
discloses that the examiner noted normal lower extremities 
during the veteran's November 1969 pre-enlistment physical 
examination.  In Crowe v. Brown, 7 Vet. App. 238 (1994), the 
Court indicated that the presumption of soundness attaches 
only where there has been an induction (enlistment) medical 
examination, and where a disability for which service 
connection is sought was not detected at the time of such 
examination.  The Court noted that the regulation provides 
expressly that the term "noted" denotes only such conditions 
as are recorded in examination reports, and that history of 
pre-service existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions. 38 C.F.R. § 3.304(b)(1) (2004).  The Board 
concludes, accordingly, that the presumption of soundness at 
entrance attaches.

However, this presumption is rebutted by the evidence of 
record.  In this regard, the Board finds that the medical 
evidence of record clearly and unmistakably shows that the 
veteran had right and left knee problems that existed prior 
to service.  This evidence consists of numerous medical 
treatment notes for right and left knee pain for a period of 
about three years prior to the veteran's active service.  The 
private treatment notes show continued complaints of pain 
along with multiple diagnoses for each knee.  Additionally, 
the service medical board report states that the right knee 
disorder existed prior to service.  The medical board 
findings were made at the time and place of the veteran's 
active duty.  The medical board consisted of three different 
individuals, all of whom agreed upon the findings.  They had 
access to the veteran's treatment records and had expertise 
in medical matters.  The Board also finds it significant that 
the veteran was provided access to the medical board report 
and affirmatively chose not to rebut the findings at the 
time.

The Board notes that under 38 C.F.R. § 3.159(c)(4), in a 
claim for disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  A medical examination or medical opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but:  (A) contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability; (B) establishes that the 
veteran suffered an event, injury or disease in service, or 
has a disease or symptoms of a disease listed in § 3.309, 
§ 3.313, § 3.316, and § 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability. Here, the Board finds that right and 
left knee disabilities may have been aggravated during the 
veteran's period of military service, and that therefore a VA 
examination with a medical opinion is warranted. 

Accordingly, the case is REMANDED for the following action:

	1. Copies of all outstanding records of treatment 
received by the 	veteran for the disabilities at 
issue at VA and non-VA medical 	facilities should be 
obtained and made part of the record. 

	2.  The veteran should then be scheduled for a VA 
orthopedic 	examination. It is imperative that the 
claims file be made available 
	to and be reviewed by the examiner in connection 
with the 	examination.  All necessary tests and 
studies should be 	accomplished, and all clinical 
manifestations should be 	reported in detail.  The 
examiner should offer an opinion as to 	whether it is 
as least as likely as not that the knee 	symptomatology 
noted in service represented a permanent 	increase 
in severity of any pre-existing knee condition. 

	If it is determined that there was a permanent 
increase in 	severity of a right or left knee 
disability in service, an opinion 	should be provided 
as to whether or not such increase in severity 
	clearly and unmistakably represented natural 
progress of the 	condition.  A detailed rationale 
for all opinions expressed should be 	furnished. 

	3.  If the benefit sought remains denied, the RO 
must furnish to the 	veteran and his representative an 
appropriate SSOC that includes clear 	reasons and bases 
for all determinations, and afford them the 	appropriate 
time period for 	response before the claims files are 
returned 	to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


